INVENTORY AND PRODUCT RETURN AGREEMENT This Inventory and Product Return Agreement (this “Agreement”), dated December 24, 2008 (the “Effective Date”), is made between Avid Technology, Inc., a Delaware corporationand Avid Technology International BV, a Luxemburg corporation (collectively, the “Consignor”) and Hauppauge Computer Works, Inc. and Hauppauge Digital Europe S.a.r.l. (collectively,the “Consignee”).Capitalized terms used herein but not defined shall have the meanings ascribed to such terms in the Asset Purchase Agreement (as defined below). RECITALS A.Reference is made to that certain Asset Purchase Agreement, dated October 25, 2008, as amended by Amendment No. 1, dated December 23, 2008 (collectively, the “Asset Purchase Agreement”), which provides for the purchase and sale of certain assets and the assumption of certain liabilities. B.In connection with the transactions contemplated by the Asset Purchase Agreement, Consignee desires to receive the inventory of Consignor as set forth on Exhibit A hereto (collectively, the “Consigned Inventory”) on consignment, to be sold by Consignee, and Consignordesires to deliver such Consigned Inventory on consignment pursuant to the terms hereof. NOW, THEREFORE, in consideration of the mutual promises and agreements set forth herein, the parties agree as follows: AGREEMENT 1.The Consigned Inventory. (a)Exhibit A to this Agreement sets forth (i) the description andmaterial item number (the “MIN”) of each item of Consigned Inventory, (ii) the Consignor Cost (as defined below) of each MIN of Consigned Inventory, (iii) the quantity of each MIN of Consigned Inventory, (iv) the owner of record of each MIN of Consigned Inventory and (v) the Distribution Center (as defined below) at which each such MIN of Consigned Inventory is located. (b)The information set forth on Exhibit A hereto is true, complete and accurate in all material respects.No person or entity other than the entity listed on ExhibitA is the owner of such item of Consigned Inventory or has any ownership interest in such item of Consigned Inventory. 2.Location of Consigned Inventory; Verification of Consigned Inventory.On the Closing Date, the Consigned Inventory will be located at Consignor’s third party distribution centers (the “Distribution Centers”) as set forth on Exhibit A hereto.On the Closing Date, Consignor and Consignee shall direct the applicable Distribution Center to verify the quantity and condition of the Consigned Inventory and submit a schedule (the “Schedule”) to Consignor and Consignee setting forth (i) the type and number of each MIN of Consigned Inventory, (ii) any discrepancies, shortages, overages, and damage to such Consigned Inventory and (iii) such additional information as may be reasonably requested by Consignor or Consignee.Consignor and Consignee shall mutually verify and confirm the accuracy and completeness of the Schedule.Upon completion of the Schedule in accordance with the immediately preceding sentence, Exhibit A shall be amended and restated so as to be consistent with the Schedule. 3.Maintenance of Consignee Consigned Inventory.Consigneeshall, and shall cause the applicable Distribution Center, to (i) clearly mark all Consigned Inventory as the property of Consignor, (ii) segregate all such Consigned Inventory from all other products and inventory (including any products and other inventory delivered by Consignor’s contract and third party manufacturers to Consignee pursuant to purchase orders outstanding as of the Closing Date), and (iii) provide appropriate designation of such Consigned Inventory as the property of Consignor.Consigneeshall, at Consignee’s expense, instruct the applicable Distribution Center to store and maintain all Consigned Inventory at the Distribution Center in a manner and in an environment reasonably necessary to ensure that the Consigned Inventory does not become damaged or degraded and consistent with such Distribution Center’s standard storage procedures.Consigneeshall, and shall cause the Distribution Centers to, comply with Consignor’sreasonable requests with respect to the manner in which the Consigned Inventory is stored and maintained.
